                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                       RACHEL K. MOSTON
Corporation Counsel                           100 CHURCH STREET                                     Phone: 212-356-2190
                                              NEW YORK, NY 10007                                      Fax: 212-356-2019
                                                                                           E-mail: rmoston@law.nyc.gov




                                                                   August 7, 2019



       BY ECF
       Honorable Margo K. Brodie
       United States Courthouse
       Eastern District of New York
       225 Cadman Plaza East, Courtroom 6F
       Brooklyn, New York 11201


                      Re: CHIP, RSA, et al. v. City of New York, et al., Docket No. 19-cv-04087


       Dear Judge Brodie:

                      I am an attorney in the office of Zachary W. Carter, Corporation Counsel of the
       City of New York, counsel for Defendants the City of New York (“City”), David Reiss, Cecelia
       Joza, Alex Schwarz, German Tejeda, May Yu, Patti Stone, J. Scott Walsh, Leah Goodridge, and
       Sheila Garcia, in their official capacities as Chair and Members, respectively, of the New York
       City Rent Guidelines Board (“RGB”) (collectively, “City Defendants”). The Complaint was
       served on the City Defendants on or around July 19, 2019, thus making the answer due on
       August 9, 2019. I write to respectfully request an extension of time to answer or otherwise
       respond to the Complaint to September 6, 2019. This is the City Defendants’ first request for an
       extension.

                      Counsel for Co-Defendant RuthAnne Visnauskas, Commissioner of the NYS
       Division of Housing and Community Renewal (“DHCR”), has indicated that they wish to join in
       the City Defendants’ request for an extension of time to answer or otherwise respond to the
       Complaint to September 6, 2019. This is their first request for an extension as well. Plaintiffs’
       counsel has indicated that plaintiffs consent to the Defendants’ joint request.

                      The City Defendants seek an enlargement of time to obtain the information
       necessary to respond to the Complaint. In keeping with this Office’s obligations under Rule 11
       of the Federal Rules of Civil Procedure, we need additional time to investigate the allegations of
the voluminous Complaint and confer with various client agency contacts, many of whom are
out of the office on scheduled vacations at various times throughout the month of August.

              For the foregoing reasons, we respectfully request that the Defendants’ time to
answer or otherwise respond to the Complaint be extended to September 6, 2019.

              Thank you for your consideration herein.


                                                  Respectfully submitted,

                                                  /s/
                                                  Rachel K. Moston




Cc:    Reginald R. Goeke, Esq. (via ECF)
       Counsel for Plaintiffs

       Michael Berg, Esq. (via ECF)
       Jonathan Conley, Esq.
       Counsel for Co-Defendant DHCR




                                              2
